Exhibit 10.54

Execution Copy

EMPLOYMENT AGREEMENT

G. SCOTT LEE

EMPLOYMENT AGREEMENT (the “Agreement”) dated effective as of January 1, 2011
(the “Effective Date”) by and between Kraton Performance Polymers, Inc.
(“Parent”), a Delaware corporation, Kraton Polymers LLC, (“Kraton” or the
“Company”), a Delaware limited liability company, which is a wholly owned
subsidiary of Parent, and G. Scott Lee (“Executive”).

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall continue to be employed by the Company for a period the term of
which commenced on the Effective Date and ending on the day before the third
anniversary of the Effective Date (the “Employment Term”) on the terms and
subject to the conditions set forth in this Agreement; provided, however, that
commencing with the third (3rd) anniversary of the Effective Date and on each
anniversary thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless Kraton or
Executive provides the other party hereto thirty (30) days prior written notice
before the next Extension Date that the Employment Term shall not be so
extended.

2. Position.

a. During the Employment Term, Executive shall serve as Vice President,
Operations of Kraton. In such position, Executive shall have the duties and
authority commensurate with the position as shall be determined from time to
time by the Company. During the Employment Term, Executive shall be subject to,
and shall act in accordance with, all reasonable instructions and directions and
all applicable policies and rules of the Company.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Company; provided that nothing herein shall preclude Executive, subject to the
prior approval of the Company, from accepting appointment to or continue to
serve on any board of directors or trustees of any business corporation or any
charitable organization; provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 8.

3. Base Salary. During the Employment Term, and as of the Effective Date, the
Company shall pay Executive a base salary (the “Base Salary”) at the annual rate
of $275,000, payable in regular installments in accordance with the Company’s
usual payment practices. Executive shall be entitled to annual reviews and
increases in Executive’s Base Salary, if any, as may be determined in the sole
discretion of the board of directors of Kraton (the “Board”).



--------------------------------------------------------------------------------

4. Incentive Compensation. With respect to each full fiscal year during the
Employment Term, Executive shall be eligible to earn an annual bonus award (an
“Annual Bonus”) equal to (i) up to fifty percent (50%) of Executive’s Base
Salary (the “Target”) based upon the achievement of performance objectives
established by the Board, and (ii) up to two hundred percent (200%) of the
Target if such performance objectives are exceeded due to extraordinary
performance, as determined by the Board. The “fiscal year” during the Employment
Term shall be equal to the calendar year unless otherwise established by the
Board. The Executive will not receive a bonus for partial years of employment.
The performance objectives for payment of the Annual Bonus shall be established
in writing by the Board, on or before the end of the third month of the
applicable fiscal year. To the extent that Executive is a participant in the
Company’s 2009 Cash Incentive Plan (the “Cash Incentive Plan”), Compensation
described in this Section 4 is intended to be in compliance with the Company’s
Cash Incentive Plan. In the event that anything contained in this Agreement is
in conflict with the Cash Incentive Plan, the Cash Incentive Plan will govern.

5. Employee Benefits.

a. General. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans, as amended from time to
time, (other than bonus, incentive or severance plans) as in effect from time to
time (collectively “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company.

b. Other. During the Employment Term, Executive shall be eligible to participate
in the equity incentive plans of the Company and/or Parent.

6. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give Kraton at least sixty (60) days advance
written notice of any resignation of Executive’s employment, subject to and in
accordance with the provisions of this Section 7 and subsections (a) through
(f). Notwithstanding any other provision of this Agreement, subject to
Sections 8, 9, 10, 11(j) and 11(n), the provisions of this Section 7 shall
exclusively govern Executive’s and the Company’s rights and obligations related
to termination of this Agreement and the rights and remedies upon termination of
employment with the Company and its affiliates.

a. By Kraton For Cause or By Executive Resignation without Good Reason.

i. The Employment Term and Executive’s employment hereunder may be terminated by
Kraton for Cause (as defined below) and shall terminate automatically upon
Executive’s resignation without Good Reason (as defined below); provided that
Executive will be required to give Kraton at least sixty (60) days’ advance
written notice of any such resignation, and provided further that Kraton may
elect to waive such notice period and to pay Executive in lieu of such notice.

 

2



--------------------------------------------------------------------------------

ii. For purposes of this Agreement “Cause” shall mean (A) Executive’s continued
failure substantially to perform Executive’s duties hereunder (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of thirty (30) days following written notice by Kraton to Executive of
such failure; provided that it is understood that this clause (A) shall not
permit Kraton to terminate Executive’s employment for Cause because of
dissatisfaction with the quality of services provided by or disagreement with
the actions taken by Executive in the good faith performance of Executive’s
duties to Kraton, (B) failure of Executive to maintain his principal residence
in the same metropolitan area as Kraton’s principal headquarters, which is
currently located in Houston, Texas, or elsewhere as mutually agreed to by
Executive and Company, (C) theft or embezzlement of Company property,
(D) Executive’s conviction of or plea of guilty or no contest to (x) a felony or
(y) a crime involving moral turpitude, (E) Executive’s willful malfeasance or
willful misconduct in connection with Executive’s duties hereunder or any act or
omission which is materially injurious to the financial condition or business
reputation of the Company or any of its subsidiaries or affiliates, or
(F) Executive’s breach of the provisions of Sections 8 or 9 of this Agreement.

iii. If Executive’s employment is terminated by Kraton for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive,
within thirty (30) days following such termination with respect to
clauses (A) through (C) below and at such time, if any, as the Employee Benefits
under clause (D) below become due in accordance with the applicable terms
thereof:

A. the Base Salary through the date of termination, to the extent not already
paid;

B. any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year;

C. reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Kraton policy prior to the date of Executive’s
termination; and

D. such vested Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company as described in Section 5(a)
(including, without limitation, any retirement benefits, medical, life insurance
or disability benefits, accrued but unpaid vacation or other benefits Executive
is entitled to pursuant to the terms of the applicable plans then in effect (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Obligations”)).

Following such termination of Executive’s employment by Kraton for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits in the nature of severance or termination pay or in
connection with the termination of his employment.

 

3



--------------------------------------------------------------------------------

b. Disability or Death.

i. The Employment Term and Executive’s employment hereunder shall terminate upon
Executive’s death and may be terminated by Kraton if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of
six (6) consecutive months or for an aggregate of nine (9) months in any
twenty-four (24) consecutive month period to perform Executive’s duties (such
incapacity is hereinafter referred to as “Disability”); provided that a
termination on the basis of a Disability must occur within ninety (90) days of
the date when Executive is subject to termination due to Disability. Any
question as to the existence of the Disability of Executive as to which
Executive and Kraton cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Executive and Kraton. If Executive
and Kraton cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and Executive shall be final and conclusive for all
purposes of the Agreement.

ii. Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

A. at the times set forth in Section 7(a)(iii) hereof, the Accrued Obligations;

B. a pro rata portion of any Annual Bonus that Executive would have been
entitled to receive pursuant to Section 4 hereof in such year based upon the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated. Following
Executive’s termination of employment due to death or Disability, except as set
forth in this Section 7(b)(ii), Executive shall have no further rights to any
compensation or any other benefits in the nature of severance or termination pay
or in connection with the termination of his employment.

c. By Kraton Without Cause or Resignation by Executive for Good Reason.

i. The Employment Term and Executive’s employment hereunder may be terminated by
Kraton without Cause or by Executive’s resignation for Good Reason.

ii. If Executive’s employment is terminated by Kraton without Cause (other than
by reason of death or Disability) or by Executive’s resignation for Good Reason,
other than in the event such termination occurs within one (1) year following a
Change in Control, which shall be governed exclusively by Section 7(d) hereof,
Executive shall be entitled to receive:

A. At the times set forth in Section 7(a)(iii) hereof, the Accrued Obligations;

B. continuation of Executive’s annual Base Salary for a period of twelve (12)
months following such termination (the “Severance Continuation Period”), which
shall

 

4



--------------------------------------------------------------------------------

be paid at the same time and in the same manner as if Executive had remained
employed by Kraton during such period; and

C. medical benefits for Executive and his eligible dependents comparable to
those medical benefits Executive participated in on the date of termination
during the Severance Continuation Period, provided in any case such medical
benefits shall cease if Executive becomes entitled to medical benefits from a
new employer. Kraton may provide such medical benefits by paying Executive’s
COBRA continuation coverage through such Severance Continuation Period.

iii. For purposes of this Agreement, “Good Reason” shall mean (A) the failure of
the Company to pay or cause to be paid Executive’s Base Salary or Annual Bonus
(if any) when due, (B) a material reduction in Executive’s Base Salary, the
Target Annual Bonus opportunity described in Section 4 herein, or Employee
Benefits other than an across-the-board reduction in salary or bonus opportunity
for all of the members of the Company’s management team and other than a
decrease in Employee Benefits that applies to all employees otherwise eligible
to participate in the affected plan, (C) a relocation of Executive’s primary
work location more than fifty (50) miles from the work location on the date
hereof, without written consent, or (D) a material reduction in Executive’s
duties and responsibilities as described in Section 2(a) of this Agreement;
provided that none of these events shall constitute Good Reason unless the
Company fails to cure such event within thirty (30) days after receipt from
Executive of written notice specifying in reasonable detail the event which
constitutes Good Reason; provided, further, that Good Reason shall cease to
exist for an event on the sixtieth (60th) day following the latter of its
occurrence or Executive’s knowledge thereof, unless Executive has given Kraton
written notice thereof prior to such date.

The payments and benefits described in clauses 7(c)(ii)(B)-(C) above shall be
subject to and conditioned upon Executive’s execution and delivery of a valid
and effective general release and waiver, in a form satisfactory to the Company,
waiving all claims Executive may have against the Company, its affiliates and
their respective executives, directors, partners, members, shareholders,
successors and assigns. Following Executive’s termination of employment by the
Company without Cause (other than by reason of Executive’s death or Disability)
or by Executive’s resignation for Good Reason, except as set forth in
Section 7(c)(ii), Executive shall have no further rights to any compensation or
any other benefits in the nature of severance or termination pay or in
connection with the termination of his employment.

d. By Kraton Without Cause or Resignation by Executive for Good Reason Following
a Change In Control.

i. The Employment Term and Executive’s employment hereunder may be terminated by
Kraton without Cause or by Executive’s resignation for Good Reason.

 

5



--------------------------------------------------------------------------------

ii. If Executive’s employment is terminated by Kraton without Cause (other than
by reason of death or Disability) or by Executive’s resignation for Good Reason
within one (1) year following a Change in Control, Executive shall be entitled
to receive:

A. at the times set forth in Section 7(a)(iii) hereof, the Accrued Obligations;

B. continuation of Executive’s annual Base Salary for a period of eighteen (18)
months following such termination (the “Change in Control Severance Period”)
which shall be paid at the same time and in the same manner as if Executive had
remained employed by Kraton during such period;

C. an amount equal to (i) one and one-half (1 1/2) times Annual Bonus calculated
at the Target level payable as a lump sum; plus, (ii) an amount equal to a pro
rata portion of any Annual Bonus that Executive would have been entitled to
receive pursuant during the year of termination calculated by taking the product
of (a) his Target Annual Bonus multiplied by (b) a fraction, the numerator of
which is the number of days during which Executive was employed by the Company
in the year of his termination and the denominator of which is 365, as further
adjusted to reflect the then-current bonus accrual as it exists on the Company’s
books as of the date of termination. All sums due under this sub-paragraph shall
be payable within thirty (30) days of Executive’s termination of employment; and

D. all health benefits including medical, dental and vision for Executive and
his eligible dependents comparable to those health benefits Executive
participated in on the date of termination during the Change in Control
Severance Period, provided in any case such health benefits shall cease if
Executive becomes entitled to health benefits from a new employer. Kraton may
provide such health benefits by paying Executive’s COBRA continuation coverage
through such Change in Control Severance Period.

iii. For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events:

A. any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all of the assets of the Company or Parent
(individually, each is an “Entity” and together, the “Entities”) to any Person
or group of related persons (a “Group”) for purposes of Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), together with any
affiliates thereof;

B. the complete liquidation or dissolution of any of the Entities;

C. any Person or Group shall become the beneficial owner (within the meaning of
Section 13(d) of the Exchange Act), directly or indirectly, of equity interests
of an Entity representing more than forty percent (40%) of the aggregate
outstanding voting equity interests of such Entity and such Person or Group
actually has the power to vote such equity interests in any such election;

D. the replacement of a majority of the board of directors of an Entity over a
two (2) -year period from the directors who constituted such board at the
beginning of

 

6



--------------------------------------------------------------------------------

such period, and such replacement shall not have been approved by a vote of at
least a majority of the board then still in office who either were members of
such board at the beginning of such period or whose election as a member of such
board was previously so approved; or

E. a merger or consolidation of an Entity with another entity in which holders
of the equity interests of the Entity immediately prior to the consummation of
the transaction hold, directly or indirectly, immediately following the
consummation of the transaction, less than fifty percent (50%) of the common
equity interest in the surviving corporation in such transaction.

F. The payments and benefits described in subparagraphs 7(d)(ii)(B)-(D) above
shall be subject to and conditioned upon Executive’s execution and delivery of a
valid and effective general release and waiver, in a form satisfactory to the
Company, waiving all claims Executive may have against the Company, its
affiliates and their respective executives, directors, partners, members,
shareholders, successors and assigns. Following Executive’s termination of
employment by the Company as a result of a Change In Control, except as set
forth in Section 7(d)(ii), Executive shall have no further rights to any
compensation or any other benefits in the nature of severance or termination pay
or in connection with the termination of his employment.

e. Expiration of Employment Term.

i. Election Not to Extend the Employment Term. In the event either party elects
not to extend the Employment Term pursuant to Section 1, unless Executive’s
employment is earlier terminated pursuant to paragraphs (a), (b), (c) or (d) of
this Section 7, Executive’s termination of employment hereunder (whether or not
Executive continues as an employee of the Company thereafter) shall be deemed to
occur on the close of business on the day immediately preceding the next
scheduled Extension Date. If Executive’s employment is terminated due to
Executive’s election not to extend the Employment Term, Executive shall be
entitled to receive the Accrued Obligations. If Executive’s employment is
terminated by Kraton other than for Cause following Kraton’s election not to
extend the Employment Term, Executive shall be entitled to receive (1) at the
times set forth in Section 7(a)(iii) hereof, the Accrued Obligations,
(2) continuation of Executive’s annual Base Salary during the Severance
Continuation Period at the same time and in the same manner as if Executive had
remained employed by Kraton during such period, and (3) medical benefits for
Executive and his eligible dependents comparable to those medical benefits
Executive participated in on the date of termination during the Severance
Continuation Period; provided in any case such medical benefits shall cease if
Executive becomes entitled to medical benefits from a new employer. Kraton may
provide such medical benefits by paying Executive’s COBRA continuation coverage
through such Severance Continuation Period.

The payments and benefits described in this subparagraph (i) shall be subject to
and conditioned upon Executive’s execution and delivery of a valid and effective
general release and waiver, in a form satisfactory to the Company, waiving all
claims Executive may have against the Company, its affiliates and their
respective

 

7



--------------------------------------------------------------------------------

executives, directors, partners, members, shareholders, successors and assigns.
Following such termination of Executive’s employment hereunder as a result
either party’s election not to extend the Employment Term, except as set forth
in this Section 7(e)(i), Executive shall have no further rights to any
compensation or any other benefits in the nature of severance or termination pay
or in connection with the termination of his employment.

ii. Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided that the provisions of Sections 8,
9 and 10 of this Agreement (and the Company’s potential severance obligation
under Section 7(e)(i) if applicable) shall survive any termination of this
Agreement or Executive’s termination of employment hereunder.

f. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11(h) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

8. Non-Competition.

a. Throughout Executive’ employment, the Company will give Executive access to
confidential and trade secret information to which he has not previously had
access. In conjunction with the provision of this information, the Company will
also provide to him specialized and unique training designed to teach him how to
use this information and how to perform his job duties for the Company. All such
information and specialized training is vital to the Company’s continued ability
to compete in its industry and thus critical to its continued profitability. The
Company only agrees to give Executive access to this highly valuable
confidential and trade secret information in reliance on Executive’s promise not
to use or disclose it or to enter into a Competitive Business as set forth
below. Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and accordingly agrees as follows:

i. During the Employment Term and, for a period of one (1) year following the
date Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, company, business entity or other organization
engaged in a Competitive Business (as defined below), directly or indirectly
solicit or assist in soliciting on behalf of any entity engaged in a Competitive
Business, the business of any client or prospective client:

 

8



--------------------------------------------------------------------------------

A. with whom Executive had personal contact or dealings on behalf of the Company
during the one (1) -year period preceding Executive’s termination of employment;

B. with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one (1) -year period immediately
preceding Executive’s termination of employment; or

C. for whom Executive had direct or indirect responsibility during the
one (1) -year period immediately preceding Executive’s termination of
employment.

ii. During the Restricted Period, Executive will not directly or indirectly:

A. engage in a Competitive Business;

B. enter the employ of, or render any services to, any person or entity (or any
division of any person or entity) who or which engages in a Competitive
Business; provided that Executive shall not be prohibited from rendering any
services to any company that derives less than ten percent (10%) of its revenues
from a Competitive Business (a “Permitted Company”), if such services or
employment relate solely to a business of the Company that is not in competition
with a Competitive Business;

C. acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant;
provided, however, a Competitive Business shall not include a Permitted Company,
or

D. interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company and
customers, clients, suppliers, partners, members or investors of the Company of
which it is reasonable to expect that Executive is aware.

iii. For purposes of this Agreement, “Competitive Business” means the
development, manufacture, license, sale or provision of products or services
that the Company currently, or at any time during the Employment Term, sells,
manufactures, licenses or provides, or has specific plans to do so, including
without limitation thermoplastic elastomers and their compounds.

iv. Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any person
engaged in a Competitive Business that is publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a group that controls, such person
and (ii) does not, directly or indirectly, own five percent (5%) or more of any
class of securities of such person.

v. During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any person, company, business
entity

 

9



--------------------------------------------------------------------------------

or other organization that would be considered a Competitive Business
whatsoever, directly or indirectly:

A. solicit or encourage any employee of the Company to leave the employment of
the Company; or

B. hire any such employee who was employed by the Company as of the date of
Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within six (6) months prior to or
after, the termination of Executive’s employment with the Company.
Notwithstanding the foregoing, following a Change in Control, Executive will not
be restricted from hiring any employee who is terminated without Cause following
such Change in Control.

vi. During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company any individual consultant
then under contract with the Company.

b. Executive acknowledges and agrees that the Company operates internationally
and that it sells products and services to customers that operate
internationally. Therefore, the restrictions contained in this Section 8 apply
to any country where the Company currently operates or has specific plans to do
so in the future.

c. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

9. Confidentiality; Inventions.

a. Confidentiality. During the Employment Term and thereafter, Executive will
not disclose or use for Executive’s own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company, any trade secrets, or other confidential information or data of the
Company relating to the Company’s customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally; provided that the foregoing shall
not apply to information that is not unique to the Company or that is generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant. Except as required by law, Executive will not disclose to
anyone, other than his immediate family, legal or financial advisors or any
subsequent employer, the contents of this Agreement. Executive agrees that upon
termination of Executive’s

 

10



--------------------------------------------------------------------------------

employment with the Company for any reason, he will return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company, except that he may retain personal notes, notebooks and diaries
and personally owned books, reference material or information of a similar
nature, that do not contain confidential information of the type described in
the preceding sentence of this section. Executive further agrees that he will
not retain or use for Executive’s account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
business of the Company.

b. Prior Inventions. Executive has attached hereto, as Exhibit A, a list
describing all material creations, inventions, and developments that were
created or contributed to by Executive either solely or jointly with others
prior to Executive’s employment with the Company that relate to the Company’s
proposed or current business, services, products or research and development
(collectively referred to as “Prior Inventions”). If no such list is attached,
Executive either will advise the Company that Prior Inventions exist but cannot
be disclosed because of prior existing confidentiality obligations or, absent
such advice, will be understood to represent that there are no such Prior
Inventions. If in the course of Executive’s employment with the Company,
Executive uses or relies upon a Prior Invention, or any works of authorship
(including software, related items, data bases, documentation, site content,
text or graphics), developments, improvements or trade secrets which were
created or contributed to by Executive either solely or jointly with others
prior to Executive’s employment with the Company (“Prior Intellectual Property”)
in Executive’s creation or contribution to any work of authorship, invention,
product, service, process, machine or other property of the Company, Executive
will inform the Company promptly and, upon request, use Executive’s best efforts
to procure any consents of third parties necessary for the Company’s use of such
Prior Intellectual Property. To the fullest extent permissible by law, and to
the extent not in contravention of any prior legal obligation of Executive to
others all of that are disclosed to Kraton on Exhibit B, attached hereto,
Executive hereby grants the Company a non-exclusive royalty-free, irrevocable,
perpetual, worldwide license under all of Executive’s Prior Inventions to make,
have made, copy, modify, distribute, use and sell works of authorship, products,
services, processes and machines and to otherwise operate the Company’s current
and future business.

c. Ownership of Inventions. Executive agrees that Executive will promptly make
full written disclosure to the Company, and hereby assigns to the Company, or
its designee, all of Executive’s right, title, and interest in and to any and
all creations, inventions or developments, whether or not patentable, that
Executive may solely or jointly conceive or develop or reduce to practice,
during the period of time Executive is in the employ of the Company
(collectively referred to as the “Company Inventions”), other than (and the
Company Inventions shall not include) any such creations, inventions or
developments which demonstrably bear no relationship whatsoever to the business
of the Company, the chemical industry, or the application of technologies,
ideas, or processes directly or indirectly related to the business of the
Company or the chemical industry to any other industries or disciplines. For the
avoidance of doubt, the Company Inventions shall include any creations,
inventions or developments that relate directly or indirectly to a Competitive
Business. Executive further acknowledges that all original works of authorship
that are created or contributed to by Executive (solely or jointly with others)
within the scope of and during the period of Executive’s employment with the
Company (the “Company Copyrights”) are to be deemed “works made for hire,” as
that term is

 

11



--------------------------------------------------------------------------------

defined in the United States Copyright Act, and the copyright and all
intellectual property rights therein shall be the sole property of the Company.
To the extent any of such works are deemed not to be “works made for hire,”
Executive hereby assigns the copyright and all other intellectual property
rights in such works to the Company.

d. Contracts with the United States. Executive agrees to execute any licenses or
assignments of the Company Inventions or the Company Copyrights as required by
any contract between the Company and the United States or any of its agencies.

e. Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all the Company Inventions made by Executive (solely
or jointly with others) during the term and within the scope of Executive’s
employment with the Company. The records will be in the form of notes, sketches,
drawings, and any other format that may be specified to Executive or within the
Company’s policies, manuals or procedures by the Company. The records will be
available to and remain the sole property and intellectual property of the
Company at all times.

f. Further Assurances. Executive covenants to take all requested actions and
execute all requested documents to assist the Company, or its designee, at the
Company’s expense, in every way; consistent with applicable law, (1) to secure
the Company’s above rights in the Prior Intellectual Property and Company
Inventions and any of the Company Copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries, and
(2) to pursue any patents or registrations with respect thereto. This covenant
shall survive the termination of this Agreement. If the Company is unable for
any reason, after reasonable efforts, to secure Executive’s signature on any
document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney-in-fact, for the limited purpose of acting for and in
Executive’s behalf and stead to execute such documents and to do all other
lawfully permitted acts in connection with the execution of such documents.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 8 and 9 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available and in the event of a breach of Sections 8
and 9, shall be entitled to cease making any payments or providing any benefit
otherwise required by this Agreement.

11. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflicts of
laws principles thereof.

b. Entire Agreement/Amendments. Except for the documents related to the Company
and its affiliates’ equity incentive plans, this Agreement contains the entire

 

12



--------------------------------------------------------------------------------

understanding of the parties with respect to the employment of Executive by the
Company, there are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. In the event that anything
contained in this Agreement is in conflict with the Company and its affiliates’
equity incentive plans, the equity incentive plans will govern. This Agreement
may not be altered, modified, or amended except by written instrument signed by
the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that anyone or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a person or entity that is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.

f. Set Off. The Company’s obligation to pay Executive the amounts provided and
to make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
affiliates, to the extent permitted under Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”).

g. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three (3) days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

If to the Company:

Kraton Performance Polymers, Inc.

Attn: General Counsel

15710 John F. Kennedy Blvd.

Suite 300

Houston, TX 77032

 

13



--------------------------------------------------------------------------------

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

i. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

j. Cooperation. Executive shall at the Company’s expense provide his reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) that relates to events occurring during Executive’s
employment hereunder. This provision shall survive any termination of this
Agreement.

k. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

l. Effectiveness of Waiver. Notwithstanding anything to the contrary in the
Agreement, with respect to any obligation to sign a general release and waiver
as a condition of the receipt of any payments or benefits hereunder, such
general release and waiver must be executed by Executive within thirty (30) days
after the date of termination of Executive’s employment and any payment that
would otherwise have been made or any benefit that would have otherwise been
provided shall not be made or provided until after the fortieth (40th) day
following the date of such termination of employment, subject to the execution
of the general release and waiver but without regard to the date upon which the
general release and waiver was executed, except to the extent permitted by
Section 409A.

m. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

n. Insurance. Notwithstanding anything to the contrary herein:

i. All rights Executive has to indemnification as a director, officer or
fiduciary pursuant to any agreement, applicable statue, Company bylaws or
articles of organization as in effect from time to time shall not be impacted by
the provisions of this Agreement and all such rights, if any, shall survive the
termination and/or expiration of this Agreement and/or the termination of
Executive’s employment with the Company; and

ii. So long as Executive is employed by the Company and for a period of
six (6) years following Executive’s termination of employment, the Company
agrees to purchase and maintain insurance for Executive’s benefit, covering
director, officer and fiduciary liability on the same basis as active directors,
officers and/or fiduciaries, as applicable, of the Company.

 

14



--------------------------------------------------------------------------------

o. Section 409A Modification. If the Company reasonably determines that certain
provisions of the Agreement may result in a violation of Section 409A, then the
Company may make reasonable modifications to the Agreement without Executive’s
consent, to attempt to comply with Section 409A and avoid the excise taxes that
may be imposed thereunder without giving rise to any claim that such
modification adversely affected Executive’s rights under the Agreement. This
Agreement is intended to comply with Section 409A, and shall be construed
accordingly.

[remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EXECUTIVE:    

PARENT:

Kraton Performance Polymers, Inc.

/s/ G. Scott Lee     /s/ Richard A. Ott

G. Scott Lee

Date:     1/31/2011    

   

Richard A. Ott,

Vice President – HR & Communications

Date:     1/31/2011    

   

COMPANY:

Kraton Polymers LLC

      /s/ Richard A. Ott    

Richard A. Ott,

Vice President – HR & Communications

Date:     1/31/2011    

(Signature Page to Employment Agreement for G. Scott Lee)

 

16